Exhibit 10.4

 

KATALYST SECURITIES LLC

1330 AVENUE OF THE AMERICAS, 14TH FLOOR

NEW YORK, NY 10019

TEL: 212-400-6993

Member: FINRA & SIPC

 

GP NUREMENKARI INC.

18 EAST 41ST STREET, SUITE 1902

NEW YORK, NY 10017

TEL: 212-447-5550

Member: FINRA & SIPC



 

PLACEMENT AGENCY AGREEMENT

 

October 13, 2016

 

Ms. Susanne Wilke, Ph.D

Chief Executive Officer

Neurotrope, Inc.

205 East 42nd St- 16th Fl.

New York NY 10017

 

Re:       Neurotrope, Inc.

 

Dear Ms. Wilke:

 

This Placement Agency Agreement (“Agreement”) sets forth the terms upon which
Katalyst Securities LLC (“Katalyst”) and GP Nurmenkari Inc. (“GPN”), both
registered broker-dealers and members of the Financial Industry Regulatory
Authority (“FINRA”) (hereinafter referred to collectively as the “Placement
Agents”), shall be engaged by Neurotrope Inc., a publicly traded Nevada
corporation (hereinafter referred to as the “Company”), to act as co lead
Placement Agents in connection with the private placement (the “Offering”) of
the securities of the Company referred to below (the “Securities”). The First
Closing (as defined below) of the Offering will be conditioned upon and
acceptance of subscriptions for the Minimum Amount (as defined below) and the
certain other conditions described herein. As a condition to the First Closing
of the Offering, all of the outstanding shares of Series B Preferred Stock will
be converted into shares of the Company’s common stock (“Common Stock”) pursuant
to the terms of an amendment to the Company’s Certificate of Designations,
Preferences and Rights of Series B Preferred Stock.

 

1.           Appointment of Placement Agents.

 

(a)          On the basis of the written and documented representations and
warranties of the Company provided herein, and subject to the terms and
conditions set forth herein, the Placement Agents are hereby appointed as co
lead Placement Agents of the Company during the Offering Period (as defined in
Section 3(b) below) to assist the Company in finding qualified subscribers for
the Offering. Katalyst may offer the Securities through other broker-dealers who
are FINRA members (collectively, the “Sub Agents”) and may reallow all or a
portion of the Placement Agents’ Broker Compensation (as defined in Sections
3(a) and 3(b) below) it receives to such other Sub Agents or pay a finders or
consultant fee as allowed by applicable law. On the basis of such
representations and warranties and subject to such terms and conditions, the
Placement Agents hereby accept such appointment and agree to perform the
services hereunder diligently and in good faith and in a professional and
businesslike manner and in compliance with applicable law and to use its
reasonable best efforts to assist the Company in finding subscribers of the
Securities who qualify as “accredited investors,” as such term is defined in
Rule 501 of Regulation D. The Placement Agents have no obligation to purchase
any of the Securities or sell any Securities. Unless sooner terminated in
accordance with this Agreement, the engagement of the Placement Agents hereunder
shall continue until the later of the Termination Date or the Final Closing (as
defined below). The Offering is currently anticipated to be the private
placement of Units (“Units”), with each Unit consisting of (i) one share of the
Company’s Common Stock, par value $0.0001 (each, a “Share”) and (ii) one warrant
exercisable for a period of five (5) years to purchase one share of Common Stock
with an exercise price equal to $0.40 per share (each, a “Warrant” and
collectively with the Shares, the “Securities”). The Offering is for a minimum
of gross proceeds of Eight Million Dollars ($8,000,000) (the “Minimum Offering”)
and a maximum of gross proceeds of Fifteen Million Dollars ($15,000,000 (the
“Maximum Offering”) through the sale of the Units, with an over-subscription
option up to an additional Ten Million Dollars ($10,000,000). The offering price
will be $0.20 per Unit (the “Purchase Price”). The minimum subscription is
Twenty Five Thousand Dollars ($25,000), provided, however, that subscriptions in
lesser amounts may be accepted by the Company in its sole discretion.

 

Placement Agency Agreement (PIPE)Page 1

 

 

(b)          Placement of the Securities by the Placement Agents will be made on
a reasonable best efforts basis. The Company agrees and acknowledges that the
Placement Agents are not acting as underwriters with respect to the Offering and
the Company shall determine the purchasers in the Offering in its sole
discretion. The Securities will be offered by the Company to potential
subscribers, which may include related parties of the Placement Agents or the
Company through October 31, 2016 (the “Initial Offering Period”), which date may
be extended by the Company and the Placement Agents for a period of up to 60
days from the date of the First Closing (as defined below) (this additional
period and the Initial Offering Period shall be referred to as the “Offering
Period”). The date on which the Offering is terminated shall be referred to as
the “Termination Date”. The closing of the Offering may be held up to ten days
after the Termination Date.

 

(c)          The Company shall only offer securities to and accept subscriptions
from or sell Securities to, persons or entities that qualify as (or are
reasonably believed to be) “accredited investors,” as such term is defined in
Rule 501(a) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Act”).

 

(d)          The offering of Securities will be made by the Placement Agents on
behalf of the Company solely pursuant to the Securities Purchase Agreement and
the Exhibits to the Securities Purchase Agreement, including, but not limited
to, and to the extent applicable, a Summary Term Sheet, Registration Rights
Agreement, the Warrant and any documents, agreements, supplements and additions
thereto (collectively, the “Subscription Documents”), which at all times will be
in form and substance reasonably acceptable to the Company and the Placement
Agents and their counsel and contain such legends and other information as the
Company and the Placement Agents and their counsel, may, from time to time, deem
necessary and desirable to be set forth therein.

 

(e)          With respect to the Offering, the Company shall provide the
Placement Agents, on terms set forth herein, the right to offer all of the
available Securities being offered during the Offering Period (subject to prior
offer and sale of some of the Securities, if applicable). It is understood that
no sale shall be regarded as effective unless and until accepted by the Company.
The Company may, in its sole discretion, accept or reject, in whole or in part,
any prospective investment in the Securities or allot to any prospective
subscriber less than the number of Securities that such subscriber desires to
purchase. Purchases of Securities may be made by the Placement Agents and any
selected sub-dealers and their respective officers, directors, employees and
affiliates and by the officers, directors, employees and affiliates of the
Company (collectively, the “Affiliates”) for the Offering and such purchases
will be made by the Affiliates based solely upon the same information that is
provided to the investors in the Offering.

 

Placement Agency Agreement (PIPE)Page 2

 

 

 

2.           Representations, Warranties and Covenants.

 

A.           Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to the Placement Agents that, except as
otherwise set forth in the Company’s SEC Filings (as defined in Section 2(A)(b)
below) immediately prior to the closing of the transactions contemplated hereby,
each of the representations and warranties contained in this Section 2 is true
in all respects as of the date hereof and will be true in all respects as of the
Closing Date and any subsequent Closing Dates, as defined under Section 4(e). In
addition to the representations and warranties set forth herein, the Placement
Agents and any Sub Agents shall be entitled to rely upon the representations and
warranties made or given by the Company to any acquirer of Securities in the
Offering in any agreement, certificate, legal opinion or otherwise in connection
with an Offering. For purposes of this Section 2(A), the term Company includes
all of the Company’s subsidiaries (if any).

 

(a)          The Subscription Documents have been and/or will be prepared by the
Company, in conformity with all applicable laws, and in compliance with
Regulation D and/or Section 4(a)(2) of the Act and the requirements of all other
rules and regulations (the “Regulations”) of the SEC relating to offerings of
the type contemplated by the Offering, and the applicable securities laws and
the rules and regulations of those jurisdictions wherein the Placement Agents
notify the Company that the Securities are to be offered and sold (including
U.S. states). The Securities will be offered and sold pursuant to the
registration exemption provided by Regulation D and/or Section 4(a)(2) of the
Act as a transaction not involving a public offering and the requirements of any
other applicable state securities laws and the respective rules and regulations
thereunder in those United States jurisdictions in which the Placement Agents
notify the Company that the Securities are being offered for sale. None of the
Company, its predecessors or its affiliates, or any person acting on its or
their behalf (other than the Placement Agents, their affiliates or any person
acting on its behalf, in respect of which no representation is made) has taken
nor will it take any action that conflicts with the conditions and requirements
of, or that would make unavailable with respect to the Offering, the
exemption(s) from registration available pursuant to Rule 506(b) of Regulation D
and/or Section 4(a)(2) of the Act and applicable state securities laws, or knows
of any reason why any such exemption would be otherwise unavailable to it).
Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would require registration under the Act of the issuance of the Securities or
the Brokers Warrants (as hereinafter defined). None of the Company, its
predecessors or affiliates has been subject to any order, judgment or decree of
any court of competent jurisdiction temporarily, preliminarily or permanently
enjoining such person for failing to comply with Section 503 of Regulation D or
the equivalent state securities law requirements. The Company has not, for a
period of six months prior to the commencement of the Offering sold, offered for
sale or solicited any offer to buy any of its securities in a manner that would
be integrated with the offer and sale of the Securities pursuant to this
Agreement, would cause the exemption from registration set forth in Rule 506 of
Regulation D and state securities laws to become unavailable with respect to the
offer and sale of the Securities to this Agreement in the United States. The
Shares, and the shares issued upon the exercise of the Warrants will be quoted
on the OTCQB or the Nasdaq Stock Market (the “Principal Market”). The Company
has taken no action designed to, or likely to have the effect of, terminating
the quotation of the Common Stock on the Principal Market. The Company, on the
Closing Date, will be in compliance with all of the then-applicable requirements
for continued quotation of the Common Stock on the Principal Market.

 

Placement Agency Agreement (PIPE)Page 3

 

 

 

(b)          The Subscription Documents, as prepared and contemplated by the
Company, will not and do not include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. To the knowledge of the Company, none of the statements,
documents, certificates or other items made, prepared or supplied by the Company
with respect to the transactions contemplated hereby contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained therein not misleading in light of the circumstances in
which they were made. There is no fact which the Company has not disclosed in
the Subscription Documents or which is not disclosed in the filings (the “SEC
Filings”) that the Company makes with the SEC and of which the Company is aware
that materially adversely affects or that could reasonably be expected to have a
material adverse effect on the (i) assets, liabilities, results of operations,
condition (financial or otherwise), business or business prospects of the
Company or (ii) ability of the Company to perform its obligations under this
Agreement and the other Subscription Documents (the “Company Material Adverse
Effect”). Notwithstanding anything to the contrary herein, the Company makes no
representation or warranty with respect to any estimates, projections and other
forecasts and plans (including the reasonableness of the assumptions underlying
such estimates, projections and other forecasts and plans) that may have been
delivered to the Placement Agents or their respective representatives, except
that such estimates, projections and other forecasts and plans have been
prepared in good faith on the basis of assumptions stated therein, which
assumptions were believed to be reasonable at the time of such preparation.
Other than the Company’s SEC Filings, the Company has not distributed and will
not distribute prior to the Closing any offering material in connection with the
offering and sale of the Securities, unless such offering materials are provided
to the Placement Agents prior to or simultaneously with such delivery to the
offerees of the Securities.

 

(c)          The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada and is qualified and in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted by the Company or the property owned or leased by the
Company requires such qualification, except to the extent that the failure to be
so qualified or be in good standing would not have a Company Material Adverse
Effect. The Company has all requisite corporate power and authority to conduct
its business as presently conducted and as proposed to be conducted (as
described in the Subscription Documents and/or the SEC Filings), has all the
necessary and requisite documents and approvals from all state authorities, has
all requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Securities Purchase Agreement
substantially in the form made part of the Subscription Documents (the
“Securities Purchase Agreement”), the Registration Rights Agreement
substantially in the form made part of the Subscription Documents (the
“Registration Rights Agreement”), the form of Warrant substantially in the form
made part of the Subscription Documents (the “Warrant”), and the other
agreements, if any, contemplated by the Offering (this Agreement, Securities
Purchase Agreement, the Registration Rights Agreement, the Warrant and the other
agreements contemplated hereby that the Company is required to execute and
deliver are collectively referred to herein as the “Company Transaction
Documents”) and subject to necessary Board and stockholder approvals, to issue,
sell and deliver the Shares and the shares of Common Stock issuable upon
exercise of the Warrants and the Broker Warrants (as hereinafter defined) (the
shares of Common Stock issuable upon exercise of the Warrants and the Broker
Warrants are hereinafter referred to collectively as the “Warrant Shares”) and
to make the representations in this Agreement accurate and not misleading. Prior
to the First Closing, as defined under Section 4(e), each of the Company
Transaction Documents and the Offering will have been duly authorized. This
Agreement has been duly authorized, executed and delivered and constitutes, and
each of the other Company Transaction Documents, upon due execution and
delivery, will constitute, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms (i)
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
related to laws affecting creditors’ rights generally, including the effect of
statutory and other laws regarding fraudulent conveyances and preferential
transfers, and except that no representation is made herein regarding the
enforceability of the Company’s obligations to provide indemnification and
contribution remedies under the securities laws and (ii) subject to the
limitations imposed by general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

 

Placement Agency Agreement (PIPE)Page 4

 

 

 

(d)          None of the execution and delivery of or performance by the Company
under this Agreement or any of the other Company Transaction Documents or the
consummation of the transactions in this Agreement or in the Subscription
Documents (including the issuance and sale of the Shares, the issuance of the
Warrants or the issuance of the Warrants Shares conflicts with or violates, or
causes a default under (with our without the passage of time or the giving of
notice), or will result in the creation or imposition of, any lien, charge or
other encumbrance upon any of the assets of the Company under any agreement,
evidence of indebtedness, joint venture, commitment or other instrument to which
the Company is a party or by which the Company or its assets may be bound, any
statute, rule, law or governmental regulation applicable to the Company, or any
term of the Article of Incorporation as in effect on the date hereof or any
closing date for the Offering (the “Articles of Incorporation”) or By-Laws as in
effect on the date hereof or any closing date for the Offering (the “By-Laws”)
of the Company, or any license, permit, judgment, decree, order, statute, rule
or regulation applicable to the Company or any of its assets, except in the case
of a conflict, violation, lien, charge or other encumbrance (except with respect
to the Company’s Articles of Incorporation or By-Laws) which would not, or could
not reasonably be expected to, have a Company Material Adverse Effect. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body is required for the execution and delivery of this
Agreement by the Company and the valid issuance or sale of the Shares, the
Warrants, the Broker Warrants and the Warrant Shares by the Company pursuant to
this Agreement, other than such as have been made or obtained and that remain in
full force and effect, and except for the filing of a Form D or any filings
required to be made under state securities laws, which shall be timely filed by
the Company.

 

(e)          The Company’s financial statements, together with the related
notes, if any, included in the Subscription Documents or the Company’s SEC
Filings, present fairly, in all material respects, the financial position of the
Company as of the dates specified and the results of operations for the periods
covered thereby. Such financial statements and related notes were prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis throughout the periods indicated, except that the
unaudited financial statements omit full notes, and except for normal year end
adjustments. If the financials for the Company are unaudited financial
statements, it will state such clearly on the financials. During the period of
engagement of the Company’s independent certified public accountants, there have
been no disagreements between the accounting firm and the Company on any matters
of accounting principles or practices, financial statement disclosure or
auditing scope or procedures. The Company has made and kept books and records
and accounts which are in reasonable detail and which fairly and accurately
reflect the activities of the Company in all material respects, subject only to
year-end adjustments. Except as set forth in such financial statements or
otherwise disclosed in the Subscription Documents, the Company’s senior
management has no knowledge of any material liabilities of any kind, whether
accrued, absolute or contingent, or otherwise, and subsequent to the date of the
Subscription Documents and prior to the date of the First Closing, it shall not
enter into any material transactions or commitments without promptly thereafter
notifying the Placement Agents and the purchasers in the Offering in writing of
any such material transaction or commitment. The other financial and statistical
information with respect to the Company and any pro forma information and
related notes included in the SEC Filings present fairly the information shown
therein on a basis consistent with the financial statements of the Company
included in the SEC Filings. Except as disclosed in the Subscription Documents,
the Company does not know of any facts, circumstances or conditions which could
materially adversely affect its operations, earnings or prospects that have not
been fully disclosed in the financial statements appearing in the SEC Filings or
other financial statements appearing in the SEC Filings or other documents or
information provided by the Company.

 

Placement Agency Agreement (PIPE)Page 5

 

 

 

(f)          Immediately prior to the First Closing, the Shares, the Warrants,
the shares underlying the Warrants (“Warrant Shares”), the Broker Warrants and
the Shares underlying the Broker Warrants (“Broker Warrant Shares”) will have
been duly authorized and, when issued and delivered against payment therefor as
provided in the Company Transaction Documents, will be validly issued, fully
paid and nonassessable. No holder of any of the Shares, Warrants Shares or
Broker Warrant Shares will be subject to personal liability solely by reason of
being such a holder, and except as described in the Subscription Documents, none
of the Shares, Warrants, Warrant Shares, Broker Warrants or Broker Warrant
Shares will be subject to preemptive or similar rights of any stockholder or
security holder of the Company or an adjustment under the antidilution or
exercise rights of any holders of any outstanding shares of capital stock,
options, warrants or other rights to acquire any securities of the Company.
Immediately prior to the Closing, a sufficient number of authorized but unissued
shares of Common Stock will have been reserved for issuance upon the exercise of
the Warrants and the Brokers Warrants.

 

(g)          Except as described in the Subscription Documents and/or the
Company’s SEC Filings and for the Warrants, and as of the date of each Closing:
(i) there will be no outstanding options, stock subscription agreements,
warrants or other rights permitting or requiring the Company or others to
purchase or acquire any shares of capital stock or other equity securities of
the Company or to pay any dividend or make any other distribution in respect
thereof; (ii) there will be no securities issued or outstanding which are
convertible into or exchangeable for any of the foregoing and there are no
contracts, commitments or understandings, whether or not in writing, to issue or
grant any such option, warrant, right or convertible or exchangeable security;
(iii) no Securities of the Company or other securities of the Company are
reserved for issuance for any purpose; (iv) there will be no voting trusts or
other contracts, commitments, understandings, arrangements or restrictions of
any kind with respect to the ownership, voting or transfer of shares of stock or
other securities of the Company, including, without limitation, any preemptive
rights, rights of first refusal, proxies or similar rights, and (v) no person
prior to the execution of this Agreement by the Company holds a right to require
the Company to register any securities of the Company under the Act or to
participate in any such registration. Immediately prior to the First Closing,
the issued and outstanding shares of capital stock of the Company will conform
in all material respects to all statements in relation thereto contained in the
Company’s SEC Filings and the Company’s SEC Filings describe all material terms
and conditions thereof. All issuances by the Company of its securities have been
issued pursuant to either a current effective registration statement under the
1933 Act or an exemption from registration requirements under the Act, and were
issued in accordance with any applicable Federal and state securities laws.

 

(h)          Except as described in the Subscription Documents and/or the
Company’s SEC Filings, the Company has no subsidiaries and does not own any
equity interest and has not made any loans or advances to or guarantees of
indebtedness to any person, corporation, partnership or other entity and is not
a party to any joint venture. The Company’s subsidiaries are duly incorporated
or organized, validly existing and in good standing under the laws of their
jurisdiction of incorporation or organization and have all requisite power and
authority to carry on their business as now conducted. Such subsidiaries are
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure to so qualify would have a material adverse effect on their
respective business or properties. All of the outstanding capital stock or other
voting securities of such subsidiaries are owned by the Company, directly or
indirectly, free and clear of any liens, claims, or encumbrances. The conduct of
business by the Company as presently and proposed to be conducted is not subject
to continuing oversight, supervision, regulation or examination by any
governmental official or body of the United States, or any other jurisdiction
wherein the Company conducts or proposes to conduct such business, except as
described in the Subscription Documents and/or the Company’s SEC Filings and
except as such regulation is applicable to US public companies and commercial
enterprises generally. The Company has obtained all material licenses, permits
and other governmental authorizations necessary to conduct its business as
presently conducted. The Company has not received any notice of any violation
of, or noncompliance with, any federal, state, local or foreign laws,
ordinances, regulations and orders (including, without limitation, those
relating to environmental protection, occupational safety and health, securities
laws, equal employment opportunity, consumer protection, credit reporting,
“truth-in-lending”, and warranties and trade practices) applicable to its
business, the violation of, or noncompliance with, would have a Company Material
Adverse Effect, and the Company knows of no facts or set of circumstances which
could give rise to such a notice.

 

Placement Agency Agreement (PIPE)Page 6

 

 

 

(i)          Except as described in the Subscription Documents and/or the
Company’s SEC Filings, no default by the Company or, to the knowledge of the
Company, any other party, exists in the due performance under any material
agreement to which the Company is a party or to which any of its assets is
subject (collectively, the “Company Agreements”). The Company Agreements, if
any, disclosed in the Subscription Documents and/or the Company’s SEC Filings
are the only material agreements to which the Company is bound or by which its
assets are subject, are accurately described in the Subscription Documents
and/or the Company’s SEC Filings and are in full force and effect in accordance
with their respective terms, subject to any applicable bankruptcy, insolvency or
other laws affecting the rights of creditors generally and to general equitable
principles and the availability of specific performance.

 

(j)          Subsequent to the respective dates as of which information is given
in the Subscription Documents, the Company has operated its business in the
ordinary course and, except as may otherwise be set forth in the Subscription
Documents or the Company’s SEC Filings, there has been no: (i) Company Material
Adverse Effect; (ii) material transaction otherwise than in the ordinary course
of business consistent with past practice; (iii) issuance of any securities
(debt or equity) or any rights to acquire any such securities other than
pursuant to equity incentive plans approved by its Board of Directors; (iv)
damage, loss or destruction, whether or not covered by insurance, with respect
to any material asset or property of the Company; or (v) agreement to permit any
of the foregoing.

 

(k)          Except as set forth in the Subscription Documents and/or the
Company’s SEC Filings, there are no actions, suits, claims, hearings or
proceedings pending before any court or governmental authority or, to the
knowledge of the Company, threatened, against the Company, or involving its
assets or any of its officers or directors (in their capacity as such) which,
(i) if determined adversely to the Company or such officer or director, could
reasonably be expected to have a Company Material Adverse Effect or adversely
affect the transactions contemplated by this Agreement or the Company
Transaction Documents (as defined in this Agreement) or the enforceability
hereof or (ii) would be required to be disclosed in the Company’s Annual Report
on Form 10-K under the requirements of Item 103 of Regulation S-K. The Company
is not subject to any injunction, judgment, decree or order of any court,
regulatory body, arbitral panel, administrative agency or other government body.

 

(l)          The Articles of Incorporation and By-laws of the Company are true,
correct and complete copies of the certificate of incorporation and bylaws of
the Company, as in effect on the date hereof. Any subsequent amendments to the
certificate of incorporation or bylaws will be provided promptly to the
Placement Agent and investors in the Offering. The Company is not: (i) in
violation of its Articles of Incorporation or By-Laws; (ii) in default of any
contract, indenture, mortgage, deed of trust, note, loan agreement, security
agreement, lease, alliance agreement, joint venture agreement or other
agreement, license, permit, consent, approval or instrument to which the Company
is a party or by which it is or may be bound or to which any of its assets may
be subject, the default of which could reasonably be expected to have a Company
Material Adverse Effect; (iii) in violation of any statute, rule or regulation
applicable to the Company, the violation of which would have a Company Material
Adverse Effect; or (iv) in violation of any judgment, decree or order of any
court or governmental body having jurisdiction over the Company and specifically
naming the Company, which violation or violations individually, or in the
aggregate, could reasonably be expected to have a Company Material Adverse
Effect.

 

(m)          Except as disclosed in the Subscription Documents and/or the
Company’s SEC Filings, as of the date of this Agreement, no current or former
stockholder, director, officer or employee of the Company, nor, to the knowledge
of the Company, any affiliate of any such person is presently, directly or
indirectly through his/her affiliation with any other person or entity, a party
to any loan from the Company or any other transaction (other than as an
employee) with the Company.

 

Placement Agency Agreement (PIPE)Page 7

 

 

 

(n)          The Company is not obligated to pay, and has not obligated the
Placement Agents to pay, a finder’s or origination fee in connection with the
Offering other than to the Placement Agents under this Agreement, and hereby
agrees to indemnify the Placement Agents from any such claim made by any other
person as more fully set forth in Section 8 hereof. Except as set forth in the
Subscription Documents, no other person has any right to participate in any
offer, sale or distribution of the Company’s securities to which the Placement
Agents’ rights, described herein, shall apply.

 

(o)          Until the earlier of (i) the Termination Date or (ii) the Final
Closing (as hereinafter defined), the Company will not issue any press release,
grant any interview, or otherwise communicate with the media in any manner
whatsoever with respect to the Offering without the Placement Agents’ prior
written consent, which consent will not unreasonably be withheld or delayed, and
subject to any applicable laws and regulations.

 

(p)          No representation or warranty contained in Section 2A of this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein not misleading in the
context of such representations and warranties. The Placement Agents shall be
entitled to rely on such representations and warranties.

 

(q)          No consent, authorization or filing of or with any court or
governmental authority is required in connection with the issuance or the
consummation of the transactions contemplated herein or in the other Company
Transaction Documents, except for required filings with the SEC and the
applicable state securities commissions relating specifically to the Offering
(all of which filings will be duly made by, or on behalf of, the Company), and
those which are required to be made after the Closing (all of which will be duly
made on a timely basis).

 

(r)          Neither the sale of the Securities by the Company nor its use of
the proceeds thereof will violate the Trading with the Enemy Act, as amended,
nor any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
the Company is not (a) a person whose property or interests in property are
blocked pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a person who
engages in any dealings or transactions, or be otherwise associated, with any
such person. The Company and its subsidiaries, if any, are in compliance, in all
material respects, with the USA Patriot Act of 2001 (signed into law October 26,
2001). Each of the Company, its affiliates and any of their respective officers,
directors, supervisors, managers, agents, or employees, has not violated, its
participation in the offering will not violate, and the Company has instituted
and maintains policies and procedures designed to ensure continued compliance
with, each of the following laws: (a) anti-bribery laws, including but not
limited to, any applicable law, rule, or regulation of any locality, including
but not limited to any law, rule, or regulation promulgated to implement the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed December 17, 1997, including the
U.S. Foreign Corrupt Practices Act of 1977, as amended, or any other law, rule
or regulation of similar purposes and scope, (b) anti-money laundering laws,
including but not limited to, applicable federal, state, international, foreign
or other laws, regulations or government guidance regarding anti-money
laundering, including, without limitation, Title 18 US. Code section 1956 and
1957, the Bank Secrecy Act, and international anti-money laundering principles
or procedures by an intergovernmental group or organization, such as the
Financial Action Task Force on Money Laundering, of which the United States is a
member and with which designation the United States representative to the group
or organization continues to concur, all as amended, and any Executive order,
directive, or regulation pursuant to the authority of any of the foregoing, or
any orders or licenses issued thereunder or (c) laws and regulations imposing
U.S. economic sanctions measures, including, but not limited to, the
International Emergency Economic Powers Act, the United Nations Participation
Act and the Syria Accountability and Lebanese Sovereignty Act, all as amended,
and any Executive Order, directive, or regulation pursuant to the authority of
any of the foregoing, including the regulations of the United States Treasury
Department set forth under 31 CFR, Subtitle B, Chapter V, as amended, or any
orders or licenses issued thereunder. Neither the Company nor any director,
officer, agent, employee or other person acting on behalf of the Company has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; or (iii) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

Placement Agency Agreement (PIPE)Page 8

 

 

 

(s)          None of Company, any of its predecessors, any affiliated issuer,
any director, executive officer, other officer of the Company participating in
the Offering, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i)–(viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3) or has been involved in any matter
which would be a Disqualification Event except for the fact that it occurred
before September 23, 2013. The Company has exercised reasonable care to
determine whether any Issuer Covered Person is subject to a Disqualification
Event. The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Placement Agents a copy
of any disclosures provided thereunder.

 

(t)          The Company is not aware of any person (other than any Issuer
Covered Person or Placement Agent Covered Person (as defined below) that has
been or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any the Securities. For purposes of
this subsection Placement Agent Covered Persons shall mean Katalyst Securities
LLC, GP Nurmenkari Inc., or any of their respective directors, executive
officers, general partners, managing members or other officers participating in
the Offering.

 

(u)          The Company will promptly notify the Placement Agents in writing of
(A) any Disqualification Event relating to any Issuer Covered Person and (B) any
event that would, with the passage of time, become a Disqualification Event
relating to any Issuer Covered Person. The Company will notify the Placement
Agents in writing, prior to the Closing Date of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person.

 

(v)         The authorized capital stock of the Company as of the Closing will
be set forth in the Securities Purchase Agreement. As of the Closing, the
Company’s issued and outstanding capital stock will be set forth in the
Securities Purchase Agreement. All issued and outstanding shares of capital
stock have been duly authorized and validly issued, are fully paid and
nonassessable, were not issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities, and, except as disclosed in the
Company’s SEC Filings, have been issued and sold in compliance with the
registration requirements of federal and state securities laws or the applicable
statutes of limitation have expired. Except as set forth in the Securities
Purchase Agreement and the Company’s SEC Filings, there are no (i) outstanding
rights (including, without limitation, preemptive rights), warrants or options
to acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company or its subsidiaries is a party and relating to the issuance or
sale of any capital stock or convertible or exchangeable security of the
Company; or (ii) obligations of the Company to purchase redeem or otherwise
acquire any of its outstanding capital stock or any interest therein or to pay
any dividend or make any other distribution in respect thereof.

 

Placement Agency Agreement (PIPE)Page 9

 

 

 

(w)          The Company has ownership or license or legal right to use all
patents, copyrights, trade secrets, know-how, trademarks, trade names, customer
lists, designs, manufacturing or other processes, computer software, systems,
data compilation, research results or other proprietary rights used in the
business of the Company or its subsidiaries (collectively “Intellectual
Property”). All of such patents, registered trademarks and registered copyrights
have been duly registered in, filed in or issued by the United States Patent and
Trademark Office, the United States Register of Copyrights or the corresponding
offices of other jurisdictions and have been maintained and renewed in
accordance with all applicable provisions of law and administrative regulations
in the United States and all such jurisdictions. The Company believes it has
taken all reasonable steps required in accordance with sound business practice
and business judgment to establish and preserve its and its subsidiaries’
ownership of all material Intellectual Property with respect to their products
and technology. To the knowledge of the Company, there is no infringement of the
Intellectual Property by any third party. To the knowledge of the Company, the
present business, activities and products of the Company and its subsidiaries do
not infringe any intellectual property of any other person. There is no
proceeding charging the Company or its subsidiaries with infringement of any
adversely held Intellectual Property has been filed and the Company is unaware
of any facts which are reasonably likely to form a basis for any such
proceeding. There are no proceedings have been instituted or pending or, to the
knowledge of the Company, threatened, which challenge the rights of the Company
or its subsidiaries to the use of the Intellectual Property. The Intellectual
Property owned by the Company and its subsidiaries, and to the knowledge of the
Company, the Intellectual Property licensed to the Company and its subsidiaries,
has not been adjudged invalid or unenforceable, in whole or in part. There is no
pending or, to the knowledge of the Company, threatened proceeding by others
challenging the validity or scope of any such Intellectual Property, and the
Company is unaware of any facts which are reasonably likely to form a basis for
any such claim. Each of the Company and its subsidiaries has the right to use,
free and clear of material claims or rights of other persons, all of its
customer lists, designs, computer software, systems, data compilations, and
other information that are required for its products or its business as
presently conducted. Neither the Company nor its subsidiaries is making
unauthorized use of any confidential information or trade secrets of any person.
The activities of any of the employees on behalf of the Company or of its
subsidiaries do not violate any agreements or arrangements between such
employees and third parties are related to confidential information or trade
secrets of third parties or that restrict any such employee’s engagement in
business activity of any nature. Each former and current employee or consultant
of the Company or its subsidiaries is a party to a written contract with the
Company or its subsidiaries that assigns to the Company or its subsidiaries, or
has received an employee handbook that requires an employee to assign, all
rights to all inventions, improvements, discoveries and information relating to
the Company or its subsidiaries, except for any failure to so do as would not
reasonably be expected to result in a Material Adverse Effect. All licenses or
other agreements under which (i) the Company or its subsidiaries employs rights
in Intellectual Property, or (ii) the Company or its subsidiaries has granted
rights to others in Intellectual Property owned or licensed by the Company or
its subsidiaries are in full force and effect, and there is no default (and
there exists no condition which, with the passage of time or otherwise, would
constitute a default by the Company or such subsidiary) by the Company or its
subsidiaries with respect thereto.

 

(x)          Friedman LLP, which expressed its opinion with respect to the
consolidated financial statements contained in the Company SEC Documents, has
advised the Company that it is or was, and to the knowledge of the Company it is
or was, a registered independent public accounting firm as and when required by
the Securities Act and the rules and regulations promulgated thereunder.

 

(y)          The Company has filed all necessary federal, state, local and
foreign income and franchise tax returns and have paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been or might be asserted or threatened against it by any taxing
jurisdiction, other than any deficiency which the Company is contesting in good
faith and with respect to which adequate reserves for payment have been
established.

 

Placement Agency Agreement (PIPE)Page 10

 

 

 

(z)          The Company maintains and will continue to maintain insurance of
the types and in the amounts that the Company reasonably believes are adequate
for its business, including, but not limited to, insurance covering all real and
personal property owned or leased by the Company against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against
by similarly situated companies, all of which insurance is in full force and
effect.

 

(aa)         On each Closing Date, all stock transfer or other taxes (other than
income taxes) that are required to be paid in connection with the sale and
transfer of the Securities and the Brokers Warrants will be, or will have been,
fully paid or provided for by the Company and the Company will have complied
with all laws imposing such taxes.

 

(bb)         The Company (including its subsidiaries) is not an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for an investment company, within the meaning of the Investment Company Act of
1940 and will not be deemed an “investment company” as a result of the
transactions contemplated by the Offering.

 

(cc)         The books, records and accounts of the Company accurately and
fairly reflect, in reasonable detail, the transactions in, and dispositions of,
the assets of, and the operations of, the Company.

 

(dd)         The Company’s report on its disclosure controls and procedures (as
such term is defined in Rule 13a-15 under the Securities Exchange Act of 1934
(the “Exchange Act”), is set forth in its SEC Filings, including its most recent
Quarterly Report on Form 10-Q and its Annual Report on Form 10-K for the year
ended December 31, 2015.

 

(ee)         Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Securities.

 

(ff)         The Company is in compliance in all material respects with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.

 

(gg)         The Company is not a party to any collective bargaining agreement
or employs any member of a union. The Company believes that its relations with
its employees are good. No executive officer of the Company (as defined in Rule
501(f) of Regulation D under the Securities Act) has notified the Company that
such officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. No executive officer of the Company, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company to any liability
with respect to any of the foregoing matters. The Company and its subsidiaries
are in compliance with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Company Material Adverse Effect.

 

(hh)         None of the Company, its subsidiaries or any executive officer of
the Company (as defined in Rule 501(f) of Regulation D under the Securities Act)
has taken and will not take any action designed to or that might reasonably be
expected to cause or result in an unlawful manipulation of the price of the
Common Stock to facilitate the sale or resale of the Securities or the Warrant
Shares. The Company confirms that, to its knowledge, with the exception of the
proposed sale of Securities and the use of proceeds therefrom, the terms and
conditions of the Securities Purchase Agreement and the proposed warrant
modification transaction described in Schedule 4(c) to the Securities Purchase
Agreement, neither it nor any other person acting on its behalf has provided any
of the potential investors or their agent or counsel with any information that
constitutes or might constitute material, non-public information, except for
certain potential investors that shall have entered into a confidential
disclosure agreement with the Company that prohibits trading in the Company’s
securities until the material, non-public information received is publicly
announced. The Company understands and confirms that the potential investors
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.

 

Placement Agency Agreement (PIPE)Page 11

 

 

 

(ii)         The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation or the laws of the jurisdiction of its formation
which is or could become applicable to any potential investor as a result of the
transactions contemplated by the Offering, including, without limitation, the
Company’s issuance of the Securities and any potential investor’s ownership of
the Securities. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of its capital
stock or a change in control of the Company.

 

(jj)         The Company acknowledges that the Placement Agents, any sub agents,
legal counsel to the Company and/or their respective affiliates, principals,
representatives or employees may now or hereafter own shares of the Company.

 

B.           Representations, Warranties and Covenants of the Agents.

 

1.       Representations, Warranties and Covenants of Katalyst. Katalyst hereby
represents and warrants to the Company that the following representations and
warranties are true and correct as of the date of this Agreement:

 

(a)          Katalyst represents that neither it, nor to its knowledge any of
its Sub-Agents or any of its or their respective directors, executive officers,
general partners, managing members or other officers participating in the
Offering (each, a “Katalyst Covered Person” and, together, “Katalyst Covered
Persons”), is or will be subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”) or has or will have been involved in any matter which
would be a Disqualification Event except for the fact that it occurred before
September 23, 2013.

 

(b)          Katalyst will notify the Company promptly in writing of any
Disqualification Event relating to any Katalyst Covered Person not previously
disclosed to the Company in accordance with the prior section.

 

2. Representations, Warranties and Covenants of GPN. GPN hereby represents and
warrants to the Company that the following representations and warranties are
true and correct as of the date of this Agreement:

 

(a)          GPN represents that neither it, nor to its knowledge any of its
respective directors, executive officers, general partners, managing members or
other officers participating in the Offering (each, a “GPN Covered Person” and,
together, “GPN Covered Persons”), is or will be subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”) or has or will have been involved in
any matter which would be a Disqualification Event except for the fact that it
occurred before September 23, 2013.

 

Placement Agency Agreement (PIPE)Page 12

 

 

 

(b)          GPN will notify the Company promptly in writing of any
Disqualification Event relating to any GPN Covered Person not previously
disclosed to the Company in accordance with the prior section.

 

3.           Placement Agents Compensation.

 

(a)          In connection with the Offering, the Company will pay a cash fee
(the “Broker Cash Fee”) to the Placement Agents at each Closing equal to Ten
Percent (10%) of each Closing’s gross proceeds from any sale of Securities in
the Offering during the Term to investors first contacted by the respective
Placement Agent in connection with the Offering. The Broker Cash Fee shall be
paid to the Placement Agents in cash by wire transfer from the escrow account
established for the Offering, and as a condition to closing, simultaneous with
the distribution of funds to the Company.

 

(b)          Also, at each Closing, the Company will deliver to the respective
Placement Agent (or its designees), warrants to purchase shares of the Company’s
Common Stock, substantially in the form of Attachment I, equal, in the
aggregate, to Ten Percent (10%) of the number of Shares sold in the Offering
(which shall not include the Warrant Shares) on which the respective Placement
Agent receives compensation pursuant to Section 3(a), with an initial exercise
price equal to the Twenty Cents ($0.20) per share of the Common Stock (the
“Broker Warrants”). The Broker Warrants shall expire five (5) years from the
date of the grant, include a net exercise provision (in the event of the resale
of the shares of common stock underlying the Broker Warrants are not then
registered or in the event of a sale of the Company), and include the customary
anti-dilution provisions covering stock splits, dividends, mergers and similar
transactions. To the extent permitted by applicable laws, all warrants shall
permit unencumbered transfer to the respective Placement Agent’s employees and
affiliates and the warrants may be issued directly to the respective Placement
Agent’s employees and affiliates at that Placement Agent’s request. The Company
shall register the resale of the shares of common stock underlying the Broker
Warrants pursuant to the terms and conditions of the Registration Rights
Agreement. The Broker Cash Fee and the Broker Warrants are sometimes referred to
collectively as the “Placement Agents’ Broker Compensation”.

 

(c)          To the extent there is more than one Closing, payment of the
proportional amount of the Broker Cash Fee will be made out of the gross
proceeds from any sale of Securities sold at each Closing and the Company will
issue to the respective Placement Agent the corresponding number of Broker
Warrants. All cash compensation and warrants under this Agreement shall be paid
directly by the Company to and in the name provided to the Company by the
respective Placement Agent.

 

(d)          Notwithstanding the foregoing, any payments made pursuant to the
Fee Tail provisions contained in Section C.1.(d) of the letter agreement dated
April 9, 2015, among the Company, Katalyst and Trout Capital LLC, shall be
deducted from the Placement Agents’ Broker Compensation.

 

B.    Tail Compensation

 

Provided that an Offering is consummated during the Offering Period, the
Placement Agents shall be entitled to the Broker Cash Fee and the Broker
Warrants calculated in the manner provided in Sections 3(a) and 3(b) above with
respect to any subsequent public or private offering or other financing or
capital-raising transaction of any kind (“Subsequent Financing”) to the extent
that such financing or capital is provided the Company, or to any Affiliate of
the Company, by investors whom the respective Placement Agent had “introduced”
(as defined below), directly or indirectly, to the Company during the Offering
Period if such Subsequent Financing is consummated at any time within the twelve
(12) month period following the earlier of expiration or termination of this
Agreement or the closing of the Offering, if an Offering is consummated (the
“Tail Period”). A party “introduced” by the respective Placement Agent shall
mean an investor who either (i) participated in the Offering, (ii) met with the
Company and/or had a conversation with the Company either in person or via
telephone regarding the Offering or (iii) was provided by the respective
Placement Agent with a copy of the Company’s offering memorandum (or other
materials prepared and/or approved by the Company in connection with the
Offering), in each case based upon such investor expressing an interest,
directly or indirectly, to the respective Placement Agent in investing in the
Offering. An “Affiliate” of an entity shall mean any individual or entity
controlling, controlled by or under common control with such entity and any
officer, director, employee, stockholder, partner, member or agent of such
entity.

 

Placement Agency Agreement (PIPE)Page 13

 

 

 

C. Reduction in exercise price of previously issued Broker Warrants.

 

Upon the successful Closing of the Minimum Amount of the Offering, the Company
agrees to reduce the exercise price of any and all unexercised Placement Agent
Series B Warrants and/or Broker Warrants issued by the Company as placement
agent compensation to Katalyst Securities LLC, their registered representatives
and designees, assignees or successors in interest, in connection with the
Company’s completed financing in November 2015 to $0.01 per share of Common
Stock. Upon the successful Closing of Ten Million Dollars ($10,000,000) of the
Offering, the Company agrees to reduce the exercise price of any and all
unexercised Placement Agent Series A Warrants and/or Broker Warrants issued by
the Company as placement agent compensation to EDI Financial, Inc., Katalyst
Securities LLC, their registered representatives and designees, assignees or
successors in interest, in connection with the Company’s completed financings in
2013 to $0.01 per share of Common Stock. The Company will take all actions
necessary to reflect the new reduced exercise price for such Placement Agent
Warrants and Broker Warrants.

 

4.          Subscription and Closing Procedures.

 

(a)          The Company shall cause to be delivered to the Placement Agents
copies of the Subscription Documents and has consented, and hereby consents, to
the use of such copies for the purposes permitted by the Act and applicable
securities laws and in accordance with the terms and conditions of this
Agreement, and hereby authorizes the Placement Agents and their agents and
employees to use the Subscription Documents in connection with the sale of the
Securities until the earlier of (i) the Termination Date or (ii) the Final
Closing, and no person or entity is or will be authorized to give any
information or make any representations other than those contained in the
Subscription Documents or to use any offering materials other than those
contained in the Subscription Documents in connection with the sale of the
Securities, unless the Company first provides the Placement Agents with
notification of such information, representations or offering materials.

 

(b)          The Company shall make available to the Placement Agents and their
representatives such information, including, but not limited to, financial
information, and other information regarding the Company (the “Information”), as
may be reasonably requested in making a reasonable investigation of the Company
and its affairs. The Company shall provide access to the officers, directors,
employees, independent accountants, legal counsel and other advisors and
consultants of the Company as shall be reasonably requested by the Placement
Agents. The Company recognizes and agrees that the Placement Agents (i) will use
and rely primarily on the Information and generally available information from
recognized public sources in performing the services contemplated by this
Agreement without independently verifying the Information or such other
information, (ii) does not assume responsibility for the accuracy of the
Information or such other information, and (iii) will not make an appraisal of
any assets or liabilities owned or controlled by the Company or its market
competitors.

 

(c)          Each prospective purchaser will be required to complete and execute
the Subscription Documents, Anti-Money Laundering Form, Accredited Investor
Certification and other documents which will be forwarded or delivered to the
respective Placement Agent at that Placement Agent’s offices at the address set
forth in Section 12 hereof or to an address identified in the Subscription
Documents.

 

Placement Agency Agreement (PIPE)Page 14

 

 

 

(d)          Simultaneously with the delivery to the respective Placement Agent
of the Subscription Documents, the subscriber’s check or other good funds will
be forwarded directly by the subscriber to the escrow agent and deposited into a
non interest bearing escrow account (the “Escrow Account”) established for such
purpose (the “Escrow Agent”). All such funds for subscriptions will be held in
the Escrow Account pursuant to the terms of an escrow agreement among the
Company, Katalyst, GPN and the Escrow Agent. The Company will pay all fees
related to the establishment and maintenance of the Escrow Account. Subject to
the receipt of subscriptions for the amount for Closing, the Company will either
accept or reject, for any or no reason, the Subscription Documents in a timely
fashion and at each Closing will countersign the Subscription Documents and
provide duplicate copies of such documents to the Placement Agents for
distribution to the subscribers. The Company will give notice to the respective
Placement Agent of its acceptance of each subscription. The Company, or the
respective Placement Agent on the Company’s behalf, will promptly return to
subscribers incomplete, improperly completed, improperly executed and rejected
subscriptions and give written notice thereof to the respective Placement Agent
upon such return.

 

(e)          If subscriptions for at least the Minimum Offering Amount for
Closing have been accepted prior to the Termination Date, the funds therefor
have been collected by the Escrow Agent and all of the conditions set forth
elsewhere in this Agreement are fulfilled, a closing shall be held promptly with
respect to the Securities sold (the “First Closing”). Thereafter, the remaining
Securities will continue to be offered and sold until the earlier of the
Termination Date or the date that additional subscription amounts up to the
Maximum Offering amount have been collected by the Escrow Agent. Additional
Closings (each a “Closing”, collectively “Closings”) may from time to time be
conducted at times mutually agreed to between the Company and the Placement
Agents with respect to additional Securities sold, with the final closing
(“Final Closing”) to occur within 10 days after the earlier of the Termination
Date and the date on which the Maximum Amount has been subscribed for. Delivery
of payment for the accepted subscriptions for the Securities from the funds held
in the Escrow Account will be made at the Closing at the designated Placement
Agent’s office against delivery of the Securities by the Company at the address
set forth in Section 12 hereof (or at such other place as may be mutually agreed
upon between the Company and the Placement Agents), net of amounts agreed upon
by the parties herein, including, the Blue Sky counsel as of such Closing.
Executed certificates for the Shares and the Warrants will be in such authorized
denominations and registered in such names as the respective Placement Agent may
request on or before the date of the Closing (“Closing Date”). The certificates
will be forwarded to the subscriber directly by the stock transfer agent as
within ten (10) business days following each Closing. At each Closing, the
Company will (i) deliver irrevocable issuance instruction to its stock transfer
agent for the issuance of certificates representing the Shares being sold, and
(ii) issue and deliver the applicable Warrants.

 

(f)          If Subscription Documents for the Minimum Offering Amount for
Closing have not been received and accepted by the Company on or before the
Termination Date for any reason, the Offering will be terminated, no Securities
will be sold, and the Escrow Agent will, at the request of the Placement Agents,
cause all monies received from subscribers for the Securities to be promptly
returned to such subscribers without interest, penalty, expense or deduction.

 

5.           Further Covenants. The Company hereby covenants and agrees that:

 

(a)          Except upon prior written notice to the Placement Agents, the
Company shall not, at any time prior to the Final Closing, knowingly take any
action which would cause any of the representations and warranties made by it in
this Agreement not to be complete and correct in all material respects on and as
of the date of each Closing with the same force and effect as if such
representations and warranties had been made on and as of each such date (except
to the extent any representation or warranty relates to an earlier date).

 

Placement Agency Agreement (PIPE)Page 15

 

 

 

(b)          If, at any time prior to the Final Closing, any event shall occur
that causes a Company Material Adverse Effect which as a result it becomes
necessary to amend or supplement the Subscription Documents so that the
representations and warranties herein remain true and correct in all material
respects, or in case it shall be necessary to amend or supplement the
Subscription Documents to comply with Regulation D or any other applicable
securities laws or regulations, the Company will promptly notify the Placement
Agents and shall, at its sole cost, prepare and furnish to the Placement Agents
copies of appropriate amendments and/or supplements in such quantities as the
Placement Agents may reasonably request. The Company will not at any time before
the Final Closing prepare or use any amendment or supplement to the Subscription
Documents of which the Placement Agents will not previously have been advised
and furnished with a copy, or which is not in compliance in all material
respects with the Act and other applicable securities laws. As soon as the
Company is advised thereof, the Company will advise the Placement Agents and
their counsel, and confirm the advice in writing, of any order preventing or
suspending the use of the Subscription Documents, or the suspension of any
exemption for such qualification or registration thereof for offering in any
jurisdiction, or of the institution or threatened institution of any proceedings
for any of such purposes, and the Company will use its best efforts to prevent
the issuance of any such order and, if issued, to obtain as soon as reasonably
possible the lifting thereof.

 

(c)          The Company shall comply with the Act, the Exchange Act, the rules
and regulations thereunder, all applicable state securities laws and the rules
and regulations thereunder in the states in which the Company’s Blue Sky counsel
has advised the Placement Agents and/or the Company that the Securities are
exempt from qualification or registration, so as to permit the continuance of
the sales of the Securities, and will file or cause to be filed with the SEC,
and shall promptly thereafter forward or cause to be forwarded to the Placement
Agents, any and all reports on Form D as are required. The Company will pay the
attorney’s fee and out of pocket expenses related to the filings for exemption
from such qualifications or registration with any state securities commissions
and any other regulatory agencies. Such fees will be paid at the time of
invoicing, or at the time of Closing, if known, and if not yet invoiced, funds
will remain in escrow to cover the estimated invoice. The Company will pay the
invoice or authorize release of the funds from escrow within five (5) days of
receipt of invoice.

 

(d)          The Company shall place a legend on the certificates representing
the shares of the Common Stock and the Warrants that the securities evidenced
thereby have not been registered under the Act or applicable state securities
laws, setting forth or referring to the applicable restrictions on
transferability and sale of such securities under the Act and applicable state
laws.

 

(e)          The Company shall apply the net proceeds from the sale of the
Securities for the purposes set forth in the Subscription Documents. Except as
set forth in the Subscription Documents, the Company shall not use any of the
net proceeds of the Offering to repay indebtedness to officers (other than
accrued salaries incurred in the ordinary course of business) or directors of
the Company without the prior written consent of the Placement Agents.

 

(f)          During the Offering Period, the Company shall afford each
prospective purchaser of Securities the opportunity to ask questions of and
receive answers from an officer of the Company concerning the terms and
conditions of the Offering and the opportunity to obtain such other additional
information necessary to verify the accuracy of the Subscription Documents to
the extent the Company possesses such information or can acquire it without
unreasonable expense.

 

(g)          Except with the prior written consent of the Placement Agents, the
Company shall not, at any time prior to the earlier of the Final Closing or the
Termination Date, except as contemplated by the Subscription Documents (i)
engage in or commit to engage in any transaction outside the ordinary course of
business as described in the Subscription Documents, (ii) issue, agree to issue
or set aside for issuance any securities (debt or equity) or any rights to
acquire any such securities, (iii) incur, outside the ordinary course of
business, any material indebtedness, (iv) dispose of any material assets, (v)
make any material acquisition or (vi) change its business or operations in any
material respect.

 

Placement Agency Agreement (PIPE)Page 16

 

 

 

(h)          Whether or not the transactions contemplated hereby are
consummated, or this Agreement is terminated, the Company shall pay all
reasonable expenses incurred in connection with the preparation and printing of
all necessary offering documents and instruments related to the Offering and the
issuance of the Securities and the Brokers Warrants and will also pay for the
Company’s expenses for accounting fees, legal fees, printing costs, and other
costs involved with the Offering. The Company will provide at its own expense
such quantities of the Subscription Documents and other documents and
instruments relating to the Offering as the Placement Agents may reasonably
request. The Company will pay at its own expense in connection with the
creation, authorization, issuance, transfer and delivery of the Securities,
including, without limitation, fees and expenses of any transfer agent or
registrar; the fees and expenses of the Escrow Agent; all fees and expenses of
legal, accounting and other advisers to the Company; the Form D filings for
offer and sale of the Securities under the federal securities and Blue Sky laws,
payable within five (5) days of being invoiced. The Company will pay all such
amounts, unless previously paid, at the Closing, or, if there is no Closing,
within ten (10) days after written request therefor following the Termination
Date. In addition to any fees payable to the Placement Agents hereunder and
regardless of whether the Offering is consummated, the Company hereby agrees to
promptly reimburse Katalyst’s legal counsel fees in the amount of Twenty-Five
Thousand Dollars ($25,000) (the “Katalyst Legal Fee”), paid directly from the
escrow account at the time of the First Closing from gross proceeds raised by
the Placement Agents and if no Closing, then within five (5) days of written
request to the Company by wire transfer. Katalyst will be entitled to
reimbursement of its reasonable out of pocket expenses up to the amount of Ten
Thousand Dollars ($10,000), and any expenses in the aggregate in excess of
$10,000 will be approved in advance by the Company (the “Katalyst Expenses”).
The Katalyst Legal Fee and Katalyst Expenses are separate and apart from the
Placement Agents Broker Compensation and other expenses described herein. This
reimbursement obligation is in addition to the reimbursement of fees and
expenses relating to attendance by any respective Placement Agent at proceedings
or to indemnification and contribution as contemplated elsewhere in this
agreement. In the event any of the respective Placement Agent’s personnel must
attend or participate in judicial or other proceedings to which we are not a
party relating to the subject matter of this agreement, the Company shall pay
the respective Placement Agent an additional per diem payment, per person, at
its customary rates, together with reimbursement of all out-of-pocket expenses
and disbursements, including reasonable attorneys’ fees and disbursements
incurred by it in respect of its preparation for and participation in such
proceedings. The Katalyst Legal Fee does not include the Registration Legal Fees
and expenses for the Blue Sky and other regulatory filings to be made in
connection with the Offering(s).

 

(i)          On each Closing Date, the Company permits the Placement Agents to
rely on any representations and warranties made by the Company to the investors
and will cause its counsel to permit the Placement Agents to rely upon any
opinion furnished to the investors in the Private Placement.

 

(j)          The Company will comply with all of its obligations and covenants
set forth in its agreements with the investors in the Offering. If not filed on
EDGAR, the Company will promptly deliver to the Placement Agents and their
counsel copies of any and all filings with the SEC and each amendment or
supplement thereto, as well as all prospectuses and free writing prospectuses,
prior to the closing of the Offering and six months thereafter. The Placement
Agents are authorized on behalf of the Company to use and distribute copies of
any Subscription Documents, including Company’s SEC Filings in connection with
the sale of the Securities as, and to the extent, permitted by federal and
applicable state securities laws. The Company acknowledges and agrees that the
Placement Agents will be relying, without assuming responsibility for
independent verification, on the accuracy and completeness of all financial and
other information that is and will be furnished to them by the Company and the
Company will be liable for any material misstatements or omissions contained
therein.

 

6.          Conditions of Placement Agents’ Obligations. The obligations of the
Placement Agents hereunder to affect a Closing are subject to the fulfillment,
at or before each Closing, of the following additional conditions:

 

(a)          Each of the representations and warranties made by the Company
shall be true and correct on each Closing Date.

 

Placement Agency Agreement (PIPE)Page 17

 

 

 

(b)          The Company shall have performed and complied in all material
respects with all agreements, covenants and conditions required to be performed,
and complied with by it at or before the Closing.

 

(c)          The Subscription Documents do not, and as of the date of any
amendment or supplement thereto will not, include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(d)           No order suspending the use of the Subscription Documents or
enjoining the Offering or sale of the Securities shall have been issued, and no
proceedings for that purpose or a similar purpose shall have been initiated or
pending, or, to the best of the Company’s knowledge, be contemplated or
threatened.

 

(e)           No holder of any of the Securities from the Offering will be
subject to personal liability solely by reason of being such a holder, and
except as described in the Subscription Documents, none of the Shares and
Warrant Shares will be subject to preemptive or similar rights of any
stockholder or security holder of the Company, or an adjustment under the
antidilution or exercise rights of any holders of any outstanding shares of
capital stock, membership units, options, warrants or other rights to acquire
any securities of the Company.

 

(f)          There shall have been no material adverse change nor development
involving a prospective change in the financial condition, operations or
projects of the Company, except where such change would not have a Company
Material Adverse Effect on the business activities, financial or otherwise,
results of operations or prospects of the Company, taken individually or in the
aggregate.

 

(g)          The filing with the Secretary of State of the State of Nevada of an
Amendment to Section 7(e) of the Certificate of Designations, Preferences and
Rights of Series B Preferred Stock of the Company pursuant to which the Series B
Preferred Stock shall automatically convert into shares of Common Stock upon the
entry into a securities purchase agreement by and among the Company and
investors in a private placement representing at least Eight Million Dollars
($8,000,000) of gross proceeds.

 

(h)          the elimination of the provisions in the Warrants issued to the
purchasers of the Series B Preferred Stock that cause them to be accounted for
as a derivative liability (which provisions shall cease to be effective upon the
occurrence of a forced conversion of all of the Company’s Series B Preferred
Stock pursuant to Section 7(e) of the Certificate of Designations, Preferences
and Rights of Series B Preferred Stock of the Company).

 

(i)          The Placement Agents shall have received a certificate of the Chief
Executive Officer of the Company, dated as of each Closing Date, certifying, as
to the fulfillment of the conditions set forth in subparagraphs (a), (b), (c),
(d), (e),(f), (g) and (h) above.

 

(j)          The Company shall have delivered to the Placement Agents: (i) a
good standing certificate dated as of a date within 10 days prior to the date of
the First Closing from the secretary of state of its jurisdiction of
incorporation and (ii) resolutions of the Company’s Board of Directors approving
this Agreement and the transactions and agreements contemplated by this
Agreement, and the Subscription Documents, all as certified by the Chief
Executive Officer of the Company.

 

(k)          At each Closing, the Company shall have (i) paid to the Placement
Agents the respective Compensation as set forth in Section 3 above in respect of
all Securities sold at such Closing, (ii) executed and delivered the Brokers
Warrants in respect of all Securities sold at such Closing as per the
instructions of the respective Placement Agent, and (iii) paid all fees, costs
and expenses as set forth in Section 5 hereof.

 

Placement Agency Agreement (PIPE)Page 18

 

 

 

(l)          There shall have been delivered to the Placement Agents a signed
opinion of counsel to the Company dated as of each Closing Date, reasonably
satisfactory to the Placements Agents and their counsel.

 

(m)         All proceedings taken at or prior to the Closing in connection with
the authorization, issuance and sale of the Shares and the Warrants will be
reasonably satisfactory in form and substance to the Placement Agents and their
counsel, and such counsel shall have been furnished with all such documents,
certificates and opinions as it may reasonably request upon reasonable prior
notice in connection with the transactions contemplated hereby.

 

(n)          If in connection with the Offering, the Placement Agents determine
that they or the Company would be required to make a filing with the FINRA to
enable the Placement Agents to act as agent in the Offering, the Company will do
the following: The Company will cooperate with the Placement Agents with respect
to all FINRA filings that the Company or the Placement Agents may be required to
make and provide all information and documentation necessary to make the filings
in a timely manner. The Company will pay all expenses related to all FINRA
filings that the Company or Placement Agents may be required to make, including,
but not limited to, all printing costs related to all documents required or that
the Placement Agents may reasonably deem necessary, to comply with FINRA rules;
any FINRA filing fees; postage and express charges; and all other expenses
incurred in making the FINRA filings.

 

The Company agrees and understands that this Agreement in no way constitutes a
guarantee that the Offering will be successful. The Company acknowledges that
the Company is ultimately responsible for the successful completion of a
transaction.

 

7.          Conditions of the Company’s Obligations. The obligations of the
Company hereunder are subject to the satisfaction of each of the following
conditions:

 

(a)          The satisfaction or waiver of all conditions to Closing as set
forth herein.

 

(b)          As of each Closing, each of the representations and warranties made
by Placement Agents herein being true and correct as of the Closing Date for
such Closing.

 

(c)          At each Closing, the Company shall have received the proceeds from
the sale of the Securities that are part of such Closing less applicable Broker
Fees and other deductions contemplated by this Agreement.

 

(d)          At each Closing, the Company shall have received a copy of
Subscription Documents signed by investors delivered by the Placement Agents.

 

7A.         Mutual Condition. The obligations of the Placement Agents and the
Company hereunder are subject to the execution by each investor of a Securities
Purchase Agreement in form and substance acceptable to the Placement Agents and
the Company and deposit by such investor with the escrow agent of all funds
required to be so deposited by such investor.

 

8.          Indemnification.

 

(a)          The Company will: (i) indemnify and hold harmless the Placement
Agents, jointly and severally, their agents and their respective officers,
directors, employees, agents, selected dealers and each person, if any, who
controls the respective Placement Agent within the meaning of the Act and such
agents (each an “Indemnitee” or a “Placement Agent Party”) against, and pay or
reimburse each Indemnitee for, any and all losses, claims, damages, liabilities
or expenses whatsoever (or actions or proceedings or investigations in respect
thereof (collectively, “Proceedings”), joint or several (which will, for all
purposes of this Agreement, include, but not be limited to, all reasonable costs
of defense and investigation and all reasonable attorneys’ fees, including
appeals), to which any Indemnitee may become subject (a) under the Act or
otherwise, in connection with the offer and sale of the Securities and (b) as a
result of the breach of any representation, warranty or covenant made by the
Company herein or the failure of the Company to perform its obligations under
the Agreement, regardless of whether such losses, claims, damages, liabilities
or expenses shall result from any claim by any Indemnitee or by any third party;
and (ii) reimburse each Indemnitee for any legal or other expenses reasonably
incurred in connection with investigating or defending against any such loss,
claim, action, proceeding or investigation; provided, however, the Company will
not be liable in any such case to the extent that any such claim, damage or
liability of a Placement Agent resulted from that Placement Agent’s gross
negligence or willful misconduct. In addition to the foregoing agreement to
indemnify and reimburse, the Company will indemnify and hold harmless each
Indemnitee against any and all losses, claims, damages, liabilities or expenses
whatsoever (or actions or proceedings or investigations in respect thereof),
joint or several (which shall, for all purposes of this Agreement, include, but
not be limited to, all reasonable costs of defense and investigation and all
reasonable attorneys’ fees, including appeals) to which any Indemnitee may
become subject insofar as such costs, expenses, losses, claims, damages or
liabilities arise out of or are based upon the claim of any person or entity
that he or it is entitled to broker’s or finder’s fees from any Indemnitee in
connection with the Offering as a result of the Company obligating itself or any
Indemnitee to pay such a fee, other than fees due to the Placement Agents, their
dealers, sub-agents or finders. The foregoing indemnity agreements will be in
addition to any liability the Company may otherwise have. The Indemnitees are
intended third party beneficiaries of this provision.

 

Placement Agency Agreement (PIPE)Page 19

 

 

 

(b)          Promptly after receipt by an indemnified party under this Section 8
of notice of the commencement of any action, claim, proceeding or investigation
(the “Action”), such indemnified party, if a claim in respect thereof is to be
made against the indemnifying party under this Section 8, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability that it may have
to any indemnified party under this Section 8 unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in and, to the extent that it may wish, jointly with any
other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it that are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld or delayed in light of all factors of importance to such
party, and no indemnifying party shall be liable to indemnify any person for any
settlement of any such claim effected without such indemnifying party’s consent.
Notwithstanding the immediately preceding sentence, if at any time an
indemnified party requests the indemnifying party to reimburse the indemnified
party for legal or other expenses in connection with investigating, responding
to or defending any Proceedings as contemplated by this indemnity agreement, the
indemnifying party will be liable for any settlement of any Proceedings effected
without its written consent if (i) the proposed settlement is entered into more
than 30 days after receipt by the indemnifying party of the request for
reimbursement, (ii) the indemnifying party has not reimbursed the indemnified
party within 30 days of such request for reimbursement, (iii) the indemnified
party delivered written notice to the indemnifying party of its intention to
settle and the failure to pay within such 30 day period, and (iv) the
indemnifying party does not, within 15 days of receipt of the notice of the
intention to settle and failure to pay, reimburse the indemnified party for such
legal or other expenses and object to the indemnified party’s seeking to settle
such Proceedings.

 

Placement Agency Agreement (PIPE)Page 20

 

 

 

9.          Contribution. To provide for just and equitable contribution, if:
(i) an indemnified party makes a claim for indemnification pursuant to Section 8
hereof and it is finally determined, by a judgment, order or decree not subject
to further appeal that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
Exchange Act, or otherwise, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the respective Placement Agent on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the respective Placement
Agent on the other shall be deemed to be in the same proportion as the total net
proceeds from the Offering (before deducting expenses) received by the Company
bear to the total respective Placement Agent’s Compensation received by that
Placement Agent. The relative fault, in the case of an untrue statement, alleged
untrue statement, omission or alleged omission will be determined by, among
other things, whether such statement, alleged statement, omission or alleged
omission relates to information supplied by the Company or by the Placement
Agents and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement, alleged statement, omission or
alleged omission. The Company and the Placement Agents agree that it would be
unjust and inequitable if the respective obligations of the Company and the
Placement Agents for contribution were determined by pro rata allocation of the
aggregate losses, liabilities, claims, damages and expenses or by any other
method or allocation that does not reflect the equitable considerations referred
to in this Section 9. No person guilty of a fraudulent misrepresentation (within
the meaning of Section 10(f) of the Act) will be entitled to contribution from
any person who is not guilty of such fraudulent misrepresentation. For purposes
of this Section 9, each person, if any, who controls the respective Placement
Agent within the meaning of the Act will have the same rights to contribution as
the respective Placement Agent, and each person, if any, who controls the
Company within the meaning of the Act will have the same rights to contribution
as the Company, subject in each case to the provisions of this Section 9.
Anything in this Section 9 to the contrary notwithstanding, no party will be
liable for contribution with respect to the settlement of any claim or action
effected without its written consent. This Section 9 is intended to supersede,
to the extent permitted by law, any right to contribution under the Act, the
Exchange Act or otherwise available.

 

10.         Termination.

 

(a)          The Offering may be terminated by the Placement Agents at any time
prior to the expiration of the Offering Period in the event that: (i) any of the
representations, warranties or covenants of the Company contained herein or in
the Subscription Documents shall prove to have been false or misleading in any
material respect when actually made; (ii) the Company shall have failed to
perform any of its material obligations hereunder or under any other Company
Transaction Document or any other transaction document; (iii) there shall occur
any event, within the control of the Company that is reasonably likely to
materially and adversely affect the transactions contemplated hereunder or the
ability of the Company to perform hereunder; or (iv) the Placement Agents
determine that it is reasonably likely that any of the conditions to Closing to
be fulfilled by the Company set forth herein will not, or cannot, be satisfied.

 

(b)           This Offering may be terminated by the Company at any time prior
to the Termination Date in the event that (i) the Placement Agents shall have
failed to perform any of its material obligations hereunder or (ii) on account
of the Placement Agents’ fraud, illegal or willful misconduct or gross
negligence. In the event of any termination by the Company, the Placement Agents
shall be entitled to receive, on the Termination Date, all unpaid respective
compensation as set forth in Sections 3(a) and 3(b) herein earned or accrued
through the Termination Date and reimbursement of all expenses as provided for
in this Agreement, but shall be entitled to no other amounts whatsoever except
as may be due under any indemnity or contribution obligation for provided
herein, at law or otherwise. On such Termination Date, the Company shall pay
Katalyst’s counsel fees in connection with the Offering, as provided for herein.

 

Placement Agency Agreement (PIPE)Page 21

 

 

 

(c)          This Offering may be terminated upon mutual agreement of the
Company and the Placement Agents at any time prior to the expiration of the
Offering Period.

 

(d)          This Offering and this Agreement may be terminated by the Company
at any time after December 23, 2016, in the event that the Company has not
formally accepted subscriptions for at least the Minimum Amount by such date. In
the event of any termination by the Company under this clause (d), Katalyst
shall be entitled to receive, on the Termination Date, payment of the Katalyst
Legal Fee and reimbursement of the Katalyst Expenses as provided for in
paragraph 5(h) of this Agreement, but the Placement Agents shall be entitled to
no other amounts whatsoever except as may be due under any indemnity or
contribution obligation for provided herein, at law or otherwise.

 

(e)          Except as otherwise provided above, before any termination by the
Placement Agents under Section 10(a) or by the Company under Section 10(b) shall
become effective, the terminating party shall give ten (10) day prior written
notice to the other party of its intention to terminate the Offering (the
“Termination Notice”). The Termination Notice shall specify the grounds for the
proposed termination. If the specified grounds for termination, or their
resulting adverse effect on the transactions contemplated hereby, are curable,
then the other party shall have five (5) days from the Termination Notice within
which to remove such grounds or to eliminate all of their material adverse
effects on the transactions contemplated hereby; otherwise, the Offering shall
terminate.

 

(f)          Upon any termination pursuant to this Section 10, the Placement
Agents and the Company will instruct the Escrow Agent to cause all monies
received with respect to the subscriptions for Securities not accepted by the
Company to be promptly returned to such subscribers without interest, penalty or
deduction.

 

11.         Survival.

 

(a)          The obligations of the parties to pay any costs and expenses
hereunder and to provide indemnification and contribution as provided herein
shall survive any termination hereunder. In addition, the provisions of Sections
3, and 8 through 20 shall survive the sale of the Securities or any termination
of the Offering hereunder.

 

(b)          The respective indemnities, covenants, representations, warranties
and other statements of the Company and the Placement Agents set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by or on behalf of, and regardless of any access to
information by the Company or the Placement Agents, or any of their officers or
directors or any controlling person thereof, and will survive the sale of the
Securities or any termination of the Offering hereunder.

 

12.         Notices. All notice and other communications hereunder will be in
writing and shall be deemed effectively given to a party by (a) personal
delivery; (b) upon deposit with the United States Post Office, by certified
mail, return receipt requested, first-class mail, postage prepaid; (c) delivered
by hand or by messenger or overnight courier, addressee signature required, to
the addresses below or at such other address and/or to such other persons as
shall have been furnished by the parties:

 



If to the Company:   Neurotrope, Inc.     205 East 42nd St- 16th Fl.     New
York NY 10017     Attn:  Robert Weinstein     Chief Financial Officer       With
a copy to:    Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. (which shall
not   666 Third Avenue constitute notice)   New York, NY 10017     Attention:
Jeffrey Schultz, Esq.

 



Placement Agency Agreement (PIPE)Page 22

 



 

If to Katalyst Securities LLC.   Katalyst Securities, LLC     1330 Avenue of the
Americas, 14th Floor     New York, NY 10019     Attention:  Michael Silverman  
  Managing Director With a copy to:   Barbara J. Glenns, Esq. (which shall not
constitute notice)   Law Office of Barbara J. Glenns, Esq.     30 Waterside
Plaza, Suite 25G     New York, NY 10010       If to GP Nurmenkari Inc.   GP
Nurmenkari Inc.     18 East 41st Street, Suite 1902     New York, NY 10017    
Attention:  Jeffrey Berman     Director



 

13.         Governing Law, Jurisdiction. This Agreement shall be deemed to have
been made and delivered in New York City and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York without regard to principles of conflicts of law
thereof.

 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO THE EXCLUSIVE
JURISDICTION OF FINRA ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO
FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. JUDGMENT ON ANY AWARD OF
ANY SUCH ARBITRATION MAY BE ENTERED IN THE SUPREME COURT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURT HAVING JURISDICTION OVER THE PERSON OR PERSONS
AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES AGREE THAT THE DETERMINATION OF
THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON THEM. THE PREVAILING PARTY,
AS DETERMINED BY SUCH ARBITRATORS, IN A LEGAL PROCEEDING SHALL BE ENTITLED TO
COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER
PARTY. PRIOR TO FILING AN ARBITRATION, THE PARTIES HEREBY AGREE THAT THEY WILL
ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST BY SUBMITTING THE MATTER FOR
RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL PARTIES, AND WHOSE EXPENSES WILL BE
BORNE EQUALLY BY ALL PARTIES. THE MEDIATION WILL BE HELD IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, ON AN EXPEDITED BASIS. IF THE PARTIES CANNOT
SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH MEDIATION, THE MATTER WILL BE
RESOLVED BY ARBITRATION. THE ARBITRATION SHALL TAKE PLACE IN THE COUNTY OF NEW
YORK, THE STATE OF NEW YORK, ON AN EXPEDITED BASIS.

 

Placement Agency Agreement (PIPE)Page 23

 

 

 

14.         Miscellaneous.

 

(a)          No provision of this Agreement may be changed or terminated except
by a writing signed by the party or parties to be charged therewith. Unless
expressly so provided, no party to this Agreement will be liable for the
performance of any other party’s obligations hereunder. Either party hereto may
waive compliance by the other with any of the terms, provisions and conditions
set forth herein; provided, however, that any such waiver shall be in writing
specifically setting forth those provisions waived thereby. No such waiver shall
be deemed to constitute or imply waiver of any other term, provision or
condition of this Agreement. Neither party may assign its rights or obligations
under this Agreement to any other person or entity without the prior written
consent of the other party.

 

(b)          Each party shall, without payment of any additional consideration
by any other party, at any time on or after the date of any Closings, take such
further action and execute such other and further documents and instruments as
the other party may reasonably request in order to provide the other party with
the benefits of this Agreement.

 

(c)          The Parties to this Agreement each hereby confirm that they will
cooperate with each other to the extent that it may become necessary to enter
into any revisions or amendments to this Agreement, in the future to conform to
any federal or state regulations as long as such revisions or amendments do not
materially alter the obligations or benefits of either party under this
Agreement.

 

15.          Entire Agreement; Severability. This Agreement together with any
other agreement referred to herein supersedes all prior understandings and
written or oral agreements between the parties with respect to the Offering and
the subject matter hereof. If any portion of this Agreement shall be held
invalid or unenforceable, then so far as is reasonable and possible (i) the
remainder of this Agreement shall be considered valid and enforceable and (ii)
effect shall be given to the intent manifested by the portion held invalid or
unenforceable.

 

16.          Counterparts. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile transmission or in pdf format shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile or in pdf format shall be deemed to be
their original signatures for all purposes.

 

17.          Announcement of Offering. The Placement Agents and their counsels
and advisors may, subsequent to the closing of any Offering, make public their
involvement with the Company, including use of the Company’s trademarks and
logos. The Placement Agents’ counsels and advisors are intended third party
beneficiaries of this Section.

 

Placement Agency Agreement (PIPE)Page 24

 

 

 

18.         Advice to the Board. The Company acknowledges that any advice given
by the Placement Agents to the Company is solely for benefit and use of the
Company’s board of directors and officers, who will make all decisions regarding
whether and how to pursue any opportunity or transaction, including any
potential Offering. The Company’s board of directors and management may consider
such advice, but will also base their decisions on the advice of legal, tax and
other business advisors and other factors which they consider appropriate.
Accordingly, as an independent contractor, the Placement Agents will not assume
the responsibilities of a fiduciary to the Company or its stockholders in
connection with the performance of the services. Any advice provided may not be
used, reproduced, disseminated, quoted or referred to without prior written
consent of the providing party. The Placement Agents do not provide accounting,
tax or legal advice. The Company is a sophisticated business enterprise that has
retained the Placement Agents for the limited purposes set forth in this
Agreement. The parties acknowledge and agree that their respective rights and
obligations are contractual in nature. Each party disclaims an intention to
impose fiduciary obligations on the other by virtue of the engagement
contemplated by this Agreement.

 

19.         Other Investment Banking Services. The Company acknowledges that the
Placement Agents and their affiliates, if applicable, are securities firms
engaged in securities trading and brokerage activities and providing investment
banking and financial advisory services. In the ordinary course of business, the
Placement Agents and their affiliates may at any time hold long or short
positions, and may trade or otherwise effect transactions, for their own account
or the accounts of customers, in the Company’s debt or equity securities, its
affiliates or other entities that may be involved in the transactions
contemplated by this Agreement. In addition, the Placement Agents and their
affiliates may from time to time perform various investment banking and
financial advisory services for other clients and customers who may have
conflicting interests with respect to the Company or the Offering. The Company
also acknowledges that the Placement Agents and their affiliates have no
obligation to use in connection with this engagement or to furnish the Company,
confidential information obtained from other companies. Furthermore, the Company
acknowledges the Placement Agents may have fiduciary or other relationships
whereby it or its affiliates may exercise voting power over securities of
various persons, which securities may from time to time include securities of
the Company or others with interests in respect of any Offering. The Company
acknowledges that the Placement Agents or such affiliates may exercise such
powers and otherwise perform our functions in connection with such fiduciary or
other relationships without regard to the Placement Agents’ relationship to the
Company hereunder.

 

20.         Successors. This Agreement shall inure to the benefit of and be
binding upon the successors of the respective Placement Agent and of the Company
(including any party that acquires the Company or all or substantially all of
its assets or merges with the Company). Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person or corporation,
other than the parties hereto and parties expressly referred to herein, any
legal or equitable right, remedy or claim under or in respect to this Agreement
or any provision hereof. The term “successors” shall not include any purchaser
of the Securities merely by reason of such purchase. No subrogee of a benefited
party shall be entitled to any benefits hereunder. Each party hereto disclaims
any an intention to impose any fiduciary obligation on any other party by virtue
of the arrangements contemplated by this Agreement.

 

[Signatures on following page.]

 

Placement Agency Agreement (PIPE)Page 25

 

  

If the foregoing is in accordance with your understanding of the agreement among
the Company and the Placement Agents, kindly sign and return this Agreement,
whereupon it will become a binding agreement as provided herein, between the
Company and the Placement Agents in accordance with its terms.

 

This Agreement contains a pre-dispute arbitration provision in paragraph 13.

 

  NEUROTROPE, INC.         By: /s/ Robert Weinstein     Robert Weinstein    
Chief Financial Officer         KATALYST SECURITIES LLC         By: /s/ Michael
A. Silverman     Michael A. Silverman     Managing Director         GP
NURMENKARI INC.         By: /s/ Albert Pezone     Albert Pezone     Chief
Executive Officer

 

 



 

